NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: May 17, 2022


                      S22A0457. NELOMS v. THE STATE.


       LAGRUA, Justice.

      Appellant Andrew Neloms was convicted of malice murder and

other offenses in connection with the shooting death of Octavius

Brooks. 1 He raises three claims on appeal: (1) the trial court failed

to declare a mistrial sua sponte when an FBI agent testified


      1 The shooting occurred on November 1, 2016. On April 14, 2017, a
Fulton County grand jury indicted Appellant for malice murder (Count 1),
felony murder predicated on aggravated assault (Count 2), felony murder
predicated on possession of a firearm by a convicted felon (Count 3), aggravated
assault (Count 4), possession of a firearm during the commission of a felony
(Count 5), and possession of a firearm by a convicted felon (Count 6). At a trial
from September 25 to October 2, 2018, a jury found Appellant guilty of all
counts. The trial court sentenced Appellant to serve life in prison without the
possibility of parole for Count 1 and five years each for Counts 5 and 6, to be
served consecutively, for a total sentence of life plus ten years. The other
counts were either merged or vacated by operation of law. On October 4, 2018,
Appellant filed a motion for new trial, which he amended through new counsel
on March 18, 2021. The trial court held a hearing on May 21, 2021, and denied
Appellant’s amended motion for new trial on October 14, 2021. Appellant
timely filed a notice of appeal, and the case was docketed to this Court’s April
2022 term and thereafter submitted for a decision on the briefs.
regarding inadmissible evidence; (2) the trial court failed to conduct

a Faretta 2 hearing when Appellant declared that he wanted new

attorneys; and (3) trial counsel rendered constitutionally ineffective

assistance for failing to object to hearsay. We see no error, so we

affirm.

      1. The evidence presented at trial showed that on November 1,

2016, a block party was taking place at an apartment complex

known as Alison Court in Fulton County.                Appellant and his

girlfriend, Sierra Scott, were at the apartment of Mya Lewis and

Tabborious Thompson. Brooks was also present at the invitation of

Thompson.

      According to Scott, at some point during the evening, Appellant

and Thompson left, leaving Scott and Brooks in the apartment.

Scott went into a back bedroom by herself, and Brooks entered

shortly thereafter. Brooks began to make sexual advances toward

Scott, who rebuffed him. Brooks then left the apartment, and Scott



      2   See Faretta v. California, 422 U.S. 806 (95 SCt 2525, 45 LE2d 562)
(1975).
                                      2
left to look for Appellant. When she found him moments later, she

told Appellant that Brooks “could have raped” her. Scott then left

Alison Court by herself and returned to a nearby hotel where she

was staying with Appellant and two other friends.

     Cicely Thicklin, who was attending the block party, testified

that she was sitting on the front steps of the apartment building

drinking wine with Lewis. She saw Brooks sitting in the driver’s

seat of his car, which was parked outside the front door of the

apartment. Brooks was drinking a beer, listening to music, and

conversing with Thicklin and Lewis. Brooks did not have a weapon

with him. At one point, Thicklin also saw Appellant speaking with

Brooks, who was “making little gestures, and [Appellant] didn’t like

it, and then [Appellant] disappeared.”

     Thicklin next saw Appellant come around the rear of Brooks’s

car wielding a shotgun. According to Thicklin, Appellant “pointed it

at the victim’s chest and he was saying something to the victim.”

Thicklin fled up the stairs, knocking on apartment doors, but nobody

answered to let her in. While she was doing so, she heard two

                                 3
gunshots, then heard the blaring horn from Brooks’s car, which was

later determined to be Brooks’s head hitting the steering wheel.

Thicklin called out to Thompson, who responded to her and said,

“[Appellant] done killed that man.”     Thicklin ran to a nearby

convenience store where she met up with Lewis. The two then

walked back to Alison Court together, and Lewis called 911 to report

the shooting.

     Police officers responded to Alison Court and found Brooks

with a gunshot wound to his chest, but did not find a weapon at the

crime scene. The medical examiner testified that Brooks was shot

twice: once in the chest and a second time in his back. A firearms

expert testified that Brooks was shot at close range with a shotgun.

     Police officers interviewed witnesses at the crime scene and

provided the lead investigator, Detective Summer Benton, with

contact information for Thicklin. Detective Benton contacted and

interviewed Thicklin, who provided Detective Benton with a

screenshot of a photo from Instagram and told Detective Benton that

the man in the photo was the person who shot Brooks with a

                                 4
shotgun. Thicklin also told Detective Benton that she knew the

person in the photo “from around the neighborhood.” Detective

Benton sent a copy of the photo to police officers via email for

identification assistance, and an officer responded and provided

Detective Benton with Appellant’s name, which the detective

verified through police department databases. Responding officers

also provided Detective Benton with contact information for Lewis,

whom Detective Benton interviewed.         During the interview,

Detective Benton conducted a photographic lineup, and Lewis

identified Appellant as the person running from the scene

immediately after gunshots were fired. Based on these interviews,

Detective Benton obtained an arrest warrant for Appellant.

     Scott testified that on the night of the shooting, Appellant

returned to the hotel where he had been staying with Scott and other

friends.   He told Scott that he wanted to get a haircut.     Scott

confirmed that Appellant had dreadlocks on the night of the

shooting and that he got “a low cut” that night. At some point after

the shooting, Scott was with Appellant when she saw a news report

                                 5
of the shooting containing Appellant’s picture. Appellant “didn’t

have a reaction” but was “focused on his appearance” in the news

report. Additionally, Scott received a phone call from Lewis, who

told Scott, “[Appellant] know what he did.” The next day, Appellant

insisted that Scott go with him to Savannah; Scott agreed and left

with Appellant and two people named Nino and Dallas. The four

left in a blue Chevy Malibu and stayed at a La Quinta Inn. The next

day, Scott and Appellant left the hotel room to get cigarettes, but

they were stopped and arrested by FBI agents as they were leaving

the hotel parking lot.

     Douglas Dye, an FBI Special Agent based in Savannah,

received a phone call in January 2017 from agents in Atlanta

indicating that Appellant was possibly at a La Quinta Inn in

Savannah. On January 11, Agent Dye directed another agent to

take down the license plates of cars in the hotel parking lot; a blue

Chevy Malibu was associated with Appellant. Agent Dye then spoke

with hotel staff, who provided him with the room number associated

with the Malibu. Agent Dye directed other agents to monitor that

                                 6
room. When Appellant and Scott left the room and entered the

Malibu, agents started to arrest Appellant.       Appellant tried to

escape by driving away, but collided with FBI vehicles that blocked

the exit.   Appellant was removed from the vehicle; Agent Dye

handcuffed him and searched him for weapons. After his arrest,

Appellant was returned to Atlanta.

     Upon his return to Atlanta, Appellant asked to speak with the

investigating officers. In recorded interviews played for the jury,

Appellant initially told the officers that he was not present at the

scene of the shooting, but later recanted that story and claimed that

he shot Brooks in self-defense.       While in jail, Appellant made

numerous phone calls to friends, explaining about how he “got

caught” and how he told the police a story about fighting with Brooks

over the gun; recordings of these phone calls were also played at

trial. Appellant testified at trial and maintained that he shot Brooks

in self-defense.

     2. Appellant first contends that the trial court should have

declared a mistrial sua sponte upon the introduction of certain

                                  7
allegedly inadmissible evidence. We disagree.

     At a pre-trial suppression hearing, Appellant moved to

suppress the results of a search of the Savannah hotel room where

Appellant was staying on the day he was arrested. The prosecutor

announced that he had no intention to enter any evidence of the

search, and the trial court granted the motion to suppress.

     At trial, Agent Dye testified to the following regarding

Appellant’s arrest in the hotel parking lot:

     PROSECUTOR: And was a weapon found on the
     defendant?
     DYE: No.
     PROSECUTOR: And did you pat the defendant down?
     DYE: I do. [sic]
     PROSECUTOR: And, I guess, tell the jurors about that?
     DYE: Anytime that I pat somebody down, I always talk to
     them, tell them what I’m about to do, I ask them, do you
     have any weapons or anything sharp on you that’s going
     to hurt me, I am about to pat you down.
     PROSECUTOR: And what happens after that?
     DYE: He said he did not have any weapons on him, but
     he said if there was a gun, it’s in the hotel room, and it
     was his.

     Appellant objected, and outside the presence of the jury, the

prosecutor argued that Appellant’s statement to Agent Dye was a


                                  8
spontaneous utterance. Appellant argued that the statement was a

custodial statement made without Miranda 3 warnings.                 The

prosecutor responded that the statement was not custodial because

Appellant was not being interrogated and reiterated his argument

that the remark was a spontaneous utterance.

      Appellant requested both that the trial court provide a curative

instruction and that the remark be stricken from the record.

Notably, Appellant did not move for a mistrial. When the jury

returned, the trial court gave the following instruction:

      Ladies and gentlemen, I want to instruct you that the last
      thing said, I believe, by this witness was that the
      defendant made a statement that he did not have a gun
      on him, but there was a gun in a hotel room, and that was
      an improper statement, and it needs to [be] stricken from
      your evidence, as well as stricken from the record, all
      right. We are going to proceed now. Please don’t weigh
      that at all in determining this case.

      Appellant did not object to this instruction. However, he now

argues on appeal that the trial court “should have declared a

mistrial due to [the] manifest necessity created by the prosecution’s


      3   See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
                                     9
behavior notwithstanding the request for the curative instruction,”

and despite the fact that the trial court actually provided a curative

instruction.   Appellant claims that the prosecutor engaged in

prosecutorial misconduct by arguing that Appellant’s statements to

Agent Dye were spontaneous utterances, even though these

statements were made on the theory that Appellant was in custody.

Appellant argues that this alleged prosecutorial misconduct was

sufficient to warrant the declaration of a mistrial, and that the trial

court abused its discretion in failing to declare a mistrial. However,

Appellant has waived review of this issue.

     A motion for mistrial must be promptly made as soon as
     the party is aware of the matter giving rise to the motion.
     If the defendant did not make a contemporaneous motion
     for a mistrial at the time the defendant became aware of
     the matter giving rise to the motion, then the defendant
     has waived review of this issue on appeal.

Thomas v. State, 310 Ga. 579, 581 (2) (853 SE2d 111) (2020)

(citations and punctuation omitted). Here, Appellant did not move

for a mistrial at the time of the prosecutor’s alleged misconduct.

Instead, he requested a curative instruction, which the trial court


                                  10
then provided to the jury without objection from Appellant. Because

Appellant failed to make a motion for mistrial contemporaneously

with the behavior of which he now complains, the issue of whether

the trial court should have sua sponte declared a mistrial is not

properly before this Court for review. See id. at 582 (2); see also

Coley v. State, 305 Ga. 658, 662 (3) (827 SE2d 241) (2019) (issue not

preserved for appellate review where a motion for mistrial was not

made contemporaneously with the testimony that appellant

complained about). Accordingly, this enumeration fails.

     2. Appellant next contends that the trial court erred when it

failed to hold a hearing to determine whether he was knowingly and

intelligently waiving his right to counsel. See Faretta v. California,

422 U.S. 806, 819-820 (III) (A) (95 SCt 2525, 45 LE2d 562) (1975)

(“When     an    accused     manages     his    own     defense,    he

relinquishes . . . many of the traditional benefits associated with the

right to counsel. For this reason, in order to represent himself, the

accused must knowingly and intelligently forgo those relinquished

benefits.” (citations and punctuation omitted)). We discern no error.

                                  11
     On the third day of trial, after a court recess, but before the

jury was called back in, Appellant’s trial counsel indicated that

Appellant “would like to proceed as a pro se litigant.” Trial counsel

stated that Appellant “doesn’t believe the representation he’s

receiving . . . is in his best interest.” Trial counsel then requested

that the court hold a Faretta hearing to determine whether

Appellant was intelligently and knowingly waiving his right to

counsel. The prosecutor did not object to this request.

     In response, the trial court asked, “Well what is the law? Do I

have to let him in the middle of the trial become pro se? I mean, he

should have decided this before we got this far, in my view.”

Appellant then responded, stating, “Maybe if somebody could help

me, assist me, or be another representative”; Appellant also

indicated that he felt that trial counsel was unprepared. The court

responded that they were in the middle of trial and would continue,

to which Appellant asked, “There is no way I can — if I could fire my

lawyers and get another lawyer to represent me?”           The court

reiterated that it would proceed with trial and did so. Appellant’s

                                 12
counsel continued to represent him.

     Later that day, the trial court excused the jury and addressed

the matter again. The trial court told Appellant that he could choose

either to represent himself or continue with his current counsel but

that he could not have new counsel appointed. Appellant responded

that he would continue with his current counsel and confirmed that

decision two more times before the trial continued.       Appellant

continued with this counsel through the close of trial and

sentencing.

     Both the federal and Georgia constitutions guarantee a

criminal defendant both the right to counsel and the right to self-

representation. See Faretta, 422 U.S. at 819-820 (III) (A); Taylor v.

Ricketts, 239 Ga. 501, 502 (238 SE2d 52) (1977). “The pre-trial

unequivocal declaration of a defendant that he wishes to represent

himself must be followed by a hearing at which it is determined that

the defendant knowingly and intelligently waives the traditional

benefits associated with the right to counsel.” Danenberg v. State,

291 Ga. 439, 440 (2) (729 SE2d 315) (2012) (citation and punctuation

                                 13
omitted). “Requests to proceed pro se during trial, however, are

treated differently.” Owens v. State, 298 Ga. 813, 814 (2) (783 SE2d

611) (2016) (emphasis in original). A defendant “cannot frivolously

change his mind in midstream by asserting his right to self-

representation in the middle of his trial.” Thaxton v. State, 260 Ga.

141, 142 (2) (390 SE2d 841) (1990) (citation and punctuation

omitted).

     Here, Appellant’s indication that he sought to represent

himself was not made prior to trial, nor was it unequivocal.

Appellant made his request on the third day of trial, after several

witnesses had already testified. Further, when Appellant spoke

personally to the court about his request, he indicated that he was

seeking new counsel to assist him; he did not indicate that he

wanted to represent himself.     And upon revisiting the matter,

Appellant told the trial court that he would continue with his

current counsel. Thus, we cannot say that Appellant’s request was

an unequivocal one made prior to trial, so a Faretta hearing was not

required. See Danenberg, 291 Ga. at 441 (2) (appellant’s request one

                                 14
hour into jury selection wishing to “dismiss [his lawyers] and be

given a little time to hire other lawyers or utilize a public defender

or proceed pro se” was not an unequivocal assertion of his right to

represent himself, and the trial court’s denial was not a deprivation

of appellant’s constitutional rights); Thaxton¸ 260 Ga. at 142 (2)

(appellant’s expression of dissatisfaction with his attorney “cannot

be construed as an assertion, much less an unequivocal assertion, of

his right to represent himself”). Accordingly, this enumeration fails.

     3. Appellant next contends that his trial counsel rendered

constitutionally ineffective assistance by failing to raise a hearsay

objection to an investigator’s testimony. This enumeration fails.

     (a) To prevail on this claim of constitutionally ineffective

assistance of counsel, Appellant must show “both that his trial

counsel’s performance was deficient and that this deficiency

prejudiced his defense.” Merritt v. State, 310 Ga. 433, 435 (2) (851

SE2d 555) (2020) (citing Strickland v. Washington, 466 U.S. 668, 687

(104 SCt 2052, 80 LE2d 674) (1984)).

     To establish deficient performance, [Appellant] must

                                 15
     overcome the strong presumption that his counsel’s
     conduct falls within the broad range of reasonable
     professional conduct and show that his counsel performed
     in an objectively unreasonable way in the light of all the
     circumstances.

Id. (citation and punctuation omitted). And to establish prejudice,

Appellant “must show that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. Appellant

must prove both prongs, and if he fails to prove one prong, this Court

need not examine the other. See Merritt, 310 Ga. at 435 (2).

     OCGA § 24-6-613 (b) provides that extrinsic evidence of a

witness’s prior inconsistent statement may be admitted, so long as

“the witness is first afforded an opportunity to explain or deny the

prior inconsistent statement and the opposite party is afforded an

opportunity to interrogate the witness on the prior inconsistent

statement or the interests of justice otherwise require.” See also

London v. State, 308 Ga. 63, 66-67 (3) (a) (838 SE2d 768) (2020).

Additionally,   prior   inconsistent   statements   that   meet   the

requirements of OCGA § 24-6-613 (b) are not hearsay if the

                                  16
declarant testifies at trial and is subject to cross-examination. See

OCGA § 24-8-801 (d) (1) (A). “The failure of a witness to remember

making a statement, like the witness’s flat denial of the statement,

may provide the foundation for calling another witness to prove that

the statement was made.” Hood v. State, 299 Ga. 95, 99 (2) (786

SE2d 648) (2016).

     (b) Here, Thompson was called as a witness for the State.

During his direct examination, he began to repeatedly invoke his

right against self-incrimination under the Fifth Amendment to the

United States Constitution in response to the prosecutor’s

questions. The prosecutor requested that the trial court instruct

Thompson to answer the questions, “as pleading the Fifth is for

questions that would incriminate yourself.” The court excused the

jury and conducted a conference in chambers with counsel, 4 where

the prosecutor suggested that the court instruct Thompson to

answer the questions to the best of his ability without incriminating

himself.     Appellant’s trial counsel noted that Thompson had no


     4   Appellant waived his right to be present for this conference.
                                       17
previous written or recorded statement that could corroborate or

impeach his testimony. However, the prosecutor responded that it

could call Fred Glenn as an additional witness; Glenn was an

investigator with the District Attorney’s office and was present

when the prosecutor met with Thompson before trial.                Upon

returning to the courtroom, the prosecutor continued to question

Thompson, who largely testified, “I can’t remember.” Thompson was

then cross-examined by the defense.

     Later, Glenn was called as a witness, and he testified that

Thompson and one of Thompson’s girlfriends, Tameka Wright, met

with the prosecutor and Glenn in September 2018 at Wright’s home

and that Thompson was “very forthcoming” in front of the prosecutor

and Glenn. 5     Thompson told Glenn and the prosecutor that

Appellant lived with him at the time of the incident; that Appellant

told him he was going to kill Brooks because Brooks told Scott “that

she had pretty lips”; that Brooks was unarmed and not bothering



     5 Wright testified at trial and corroborated that both Glenn and the
prosecutor met with Thompson and that Thompson answered their questions.
                                   18
anyone; and that he saw Appellant shoot Brooks in the chest and

back with a shotgun.

     At the motion-for-new-trial hearing, Appellant’s trial counsel

testified that she agreed that “on the face of it, [Glenn’s testimony]

was hearsay.” However, she also testified that she chose not to object

to Glenn’s testimony because she believed the prior inconsistent

statement exception to the hearsay rule applied to Glenn’s

testimony.

     Here, Thompson’s alleged lack of memory was sufficient

foundation to allow Glenn to testify as to the content of Thompson’s

statements during the September 2018 meeting. See Murdock v.

State, 299 Ga. 177, 179-180 (4) (787 SE2d 184) (2016). Further,

Thompson was present at trial, was asked about the statements he

made during the September 2018 meeting with the prosecutor and

Glenn, and was subject to cross-examination.

     Thus, Glenn’s testimony was properly admissible as prior

inconsistent statements, and an objection on this ground would have

been meritless. Trial counsel therefore cannot be deemed ineffective

                                 19
for failing to make a meritless objection on this ground. See Hendrix

v. State, 298 Ga. 60, 65-66 (2) (c) (779 SE2d 322) (2015) (“Insofar as

the State properly laid the foundation for the detective’s testimony

regarding these witnesses’ prior inconsistent statements, trial

counsel had no grounds for challenging this testimony and cannot

be adjudged ineffective for failing to object to it.”). Accordingly,

Appellant’s ineffective assistance claim fails.

     Judgment affirmed. All the Justices concur.




                                  20